Exhibit 10.17

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE PLUG POWER INC.

1999 STOCK OPTION AND INCENTIVE PLAN

Name of Grantee:                                                              

No. of Shares:                                                              

Grant Date:                                                              

Final Acceptance Date:                                         
                    

Pursuant to the Plug Power Inc. 1999 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Plug Power Inc. (the “Company”) hereby
grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.01 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company or its transfer agent (in certificated or book entry form), and
the Grantee’s name shall be entered as the stockholder of record on the books of
the Company. Thereupon, the Grantee shall have all the rights of a shareholder
with respect to such shares, including voting and dividend rights, subject,
however, to the restrictions and conditions specified in Paragraph 2 below.

2. Restrictions and Conditions.

(a) Any certificates or book entries for the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such shares are subject to restrictions
as set forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (except as set forth in
Section 3(b) below) prior to vesting of shares of Restricted Stock granted
herein, all shares of Restricted Stock shall immediately and automatically be
forfeited and returned to the Company.

3. Vesting of Restricted Stock.

(a) The restrictions and conditions in Paragraph 2 of this Agreement shall lapse
on the Vesting Date or Dates specified in the following schedule so long as the
Grantee



--------------------------------------------------------------------------------

remains an employee of the Company or a Subsidiary on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Paragraph 2
shall lapse only with respect to the number of shares of Restricted Stock
specified as vested on such date.

 

Number of Shares Vested

   Vesting Date

                     (        %)

                       

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.

(b) The restrictions and conditions in Paragraph 2 shall lapse with respect to
all of the shares of Restricted Stock granted herein upon the termination of
Grantee’s employment with the Company and its Subsidiaries by reason of
(i) Grantee’s death, or (ii) Grantee’s disability (within the meaning of
Section 22(e)(3) of the Code). The Administrator’s determination of the reason
for termination of the Grantee’s employment shall be conclusive and binding on
the Grantee and his or her representatives or legatees.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.



--------------------------------------------------------------------------------

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

PLUG POWER INC.

By:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 